George Rose Smith, J. (dissenting). I concede that a difficult question is presented, but I am inclined to think it should be decided the other way. The doctrine of ratification means that the agent and the third person must have entered into a contract that by its terms purported to be an agreement between the third person and the principal, needing only the principal’s approval to make it a binding contract. As the Restatement, cited by the majority, put it: “A person purports to act an account of another if he undertakes to act on his behalf and to make the other a party to the transaction.” Another good statement of the rule appears in Minnich v. Darling, 8 Ind. App. 539, 36 N. E. 173: “The person who acts as agent must purport to be the agent of the principal, and the contract must be made upon the faith and credit of the principal. ‘Ratification’ means adoption of that which was done for and in the name of another. Hence, the contract, at its inception, must purport to he the contract of the principal. It is not sufficient to constitute ratification that the contract may have inured to the benefit of a person sought to be charged as principal.” I do not think it can be said that when Fagan and Gregory concluded their first discussion they had purported to make a contract between Gregory and Fagan’s neighbors. On the contrary, Fagan himself had made a contract with Gregory and (had merely indicated a hope that the neighbors would share in the expense. The best indication that there was no initial contract between Gregory and the landowners is the admitted fact that it had not yet been decided on what basis the landowners were to contribute—whether by front footage, comparative values (the method later adopted), or some other arrangement. Hence, I do not think this contract, was subject to ratification. The further question then alises: Was Byars hound by his expression of assexxt at the ixeigbborhood meeting, thereby creating a new contract of which Gregory is the beneficiary? The axxswer must be that Byars was not bound as to the work already done, as the coxxsideratioxx was entirely ixx the past. McFarland v. Mathis, 10 Ark. 560; Williston on Contracts, § 148. I agree, however, that the jury might find Byars liable for his share of the cost of the second coat of asphalt, on the theory that by his silence he acquiesced in axxd became a party to the agreement to do additional work in the future.